IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DENNIS CUNNINGHAM,                     : No. 591 WAL 2014
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
           v.                          :
                                       :
                                       :
FORBES REGIONAL HOSPITAL AND           :
WEST PENN ALLEGHENY HEALTH             :
SYSTEM,                                :
                                       :
                  Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 9th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.